DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           WILLIAM PAUL DABBS,
                                 Appellant,

                                       v.

                             STATE OF FLORIDA,
                                  Appellee.

                                 No. 4D20-607

                             [November 17, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm Beach
County; Joseph George Marx, Judge; L.T. Case No. 502011CF012022A.

   Carey Haughwout, Public Defender, and Stacey Niles Kime, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Georgina Jimenez-Orosa,
Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, J.

   Appellant William Paul Dabbs appeals his conviction and sentence for
manslaughter, improper exhibition of a firearm, and reckless fleeing or
attempting to elude a law enforcement officer. He raises seven points of error.
This appeal came after we reversed his conviction based on a pretrial violation
by the State and ordered a second trial. See Dabbs v. State, 229 So. 3d 359 (Fla.
4th DCA 2017). We now affirm on all issues raised here by appellant but write
to specifically address two. Those issues are the peremptory strike of a
prospective juror and denial of appellant’s motion to disqualify the trial judge
based on comments made by the court during trial.

   In jury selection, issues arose regarding a prospective juror, a Hispanic
female, employed as an aerospace engineer. At one point during voir dire, the
court asked the entire venire panel as a group what their verdict would be if he
sent them to deliberate before hearing any evidence. The engineer loudly and
quickly responded “not guilty” because criminal defendants are presumed
innocent.




                                       1
   A strike was exercised against this prospective juror, and appellant objected
under Melbourne because the juror was female and Hispanic. 1 When asked for
a gender and race neutral reason for the strike, the State responded that the
juror “seem[ed] exceptionally very smart in terms of technical stuff” and that as
a result she would “get lured . . . into looking too far into things.” The prosecutor
emphasized that they did not have a pattern of striking either females or
Hispanics. In response, defense counsel countered that this juror had not
spoken much and that the State’s concerns were based only on “conjecture and
speculation as to how she would act or react.” The judge noted that all jury
selection was speculative and confirmed that it was a viable strategy to strike
“super smart people” from jury panels. Further, the court stated that the law
prohibits striking individuals based on their gender or religion but this strike did
not “touch[] on” that. Ultimately, the trial court allowed the strike, ruling that
the reason for striking the prospective juror was gender and race neutral as well
as genuine. Appellant’s counsel renewed their objection before the jury was
seated.

   Appellant was acquitted of first or second-degree murder but found guilty of
the lesser-included offense of manslaughter with a weapon. The jury found
appellant not guilty of aggravated assault but guilty of the lesser-included offense
of improper exhibition of a firearm. The jury also found appellant guilty as
charged on the charge of fleeing or attempting to elude.

   Two days after the jury’s verdict, appellant moved to disqualify the trial court
judge from presiding over his sentencing. Appellant pointed to numerous off-
hand statements the judge made during trial revealing displeasure with some of
this court’s previous appellate decisions, including the one reversing appellant’s
original conviction. 2

   Appellant’s motion asserted that several of the referenced comments about
the opinion reversing appellant’s first judgment and sentence suggested that the
judge believed the original convictions should have been upheld. Thus, appellant
claimed a “well-grounded” fear about the court’s partiality. The judge denied
appellant’s motion without explanation, conducted the sentencing hearing, and
imposed the statutory maximum for each felony count: thirty years for the
manslaughter charge and fifteen years for the fleeing or attempting to elude
charge, to run concurrently. The court also imposed time served on the
misdemeanor improper exhibition of a firearm charge. This appeal followed.




1Melbourne v. State, 679 So. 2d 759 (Fla. 1996).
2In one comment, the judge alluded to jury selection and indicated a sense of relief that
he did not “have to deal with that ridiculous opinion out of the Fourth DCA about
mathematical formulas in picking juries.”

                                           2
Peremptory Strike

   “Where a peremptory strike is alleged to have been exercised in a racially
discriminatory manner, we review a trial court’s ruling to determine whether it
was clearly erroneous or an abuse of discretion.” West v. State, 168 So. 3d 1282,
1284 (Fla. 4th DCA 2015) (quoting Cook v. State, 104 So. 3d 1187, 1189 (Fla.
4th DCA 2012)). In these cases, appellate courts “must follow two guiding
principles: (1) peremptory challenges are presumed to be exercised in a
nondiscriminatory manner; and (2) the trial judge’s ruling on a peremptory
challenge, which turns primarily on an assessment of credibility, will be affirmed
on appeal unless it is clearly erroneous.” Cobb v. State, 825 So. 2d 1080, 1085–
86 (Fla. 4th DCA 2002). The second guiding principle arises due to “the superior
vantage point of the trial judge, who is present, can consider the demeanor of
those involved, and get a feel for what is going on in the jury selection process.”
See id. at 1086 (quoting Files v. State, 613 So. 1301, 1305 (Fla. 1992)).

  The Florida Supreme Court laid out the following test for trial courts to use
when dealing with a race-based objection to a peremptory challenge:

      A party objecting to the other side’s use of a peremptory challenge
      on racial grounds must: a) make a timely objection on that basis, b)
      show that the venireperson is a member of a distinct racial group,
      and c) request that the court ask the striking party its reason for the
      strike. If these initial requirements are met (step 1), the court must
      ask the proponent of the strike to explain the reason for the strike.

      At this point, the burden of production shifts to the proponent of the
      strike to come forward with a race-neutral explanation (step 2). If
      the explanation is facially race neutral and the court believes that,
      given all the circumstances surrounding the strike, the explanation
      is not a pretext, the strike will be sustained (step 3). The court’s
      focus in step 3 is not on the reasonableness of the explanation but
      rather its genuineness. Throughout this process, the burden of
      persuasion never leaves the opponent of the strike to prove
      purposeful racial discrimination.

Melbourne, 679 So. 2d at 764 (footnotes omitted).

   Of particular importance is the third step of this inquiry, where “[a] trial court
must analyze [the] subjective issue [of] whether a proffered explanation for a
challenge is a pretext.” Young v. State, 744 So. 2d 1077, 1082 (Fla. 4th DCA
1999). In other words, the trial court must determine whether the proffered
explanation is “genuine[]” or whether it “conceals an intent to discriminate based
on race.” See id. To determine genuineness, “the trial court must consider all
relevant circumstances surrounding the strike.” See Hayes v. State, 94 So. 3d


                                         3
452, 462 (Fla. 2012). “Relevant circumstances may include––but are not limited
to––the following: the racial make–up of the venire; prior strikes exercised against
the same racial group; a strike based on a reason equally applicable to an
unchallenged juror; or singling the juror out for special treatment.” Melbourne,
679 So. 2d at 764 n.8.

    Florida courts also use a non-exclusive list of five factors, some of which
overlap with the “relevant circumstances” above, to determine whether a strike
is genuine:

      (1) alleged group bias not shown to be shared by the juror in
      question, (2) failure to examine the juror or perfunctory
      examination, assuming neither the trial court nor opposing counsel
      had questioned the juror, (3) singling the juror out for special
      questioning designed to evoke a certain response, (4) the
      prosecutor’s reason is unrelated to the facts of the case, and (5) a
      challenge based on reasons equally applicable to juror [sic] who were
      not challenged.

State v. Slappy, 522 So. 2d 18, 22 (Fla. 1988), receded from on other grounds,
Melbourne, 679 So. 2d at 765.

   We find no error in the trial court’s granting of the peremptory strike. In
making its ruling, the trial court properly followed the procedure set forth in
Melbourne, and appellant failed to rebut the presumption that the State’s
peremptory strike was genuine or show that the trial court’s ruling was clearly
erroneous. See Cobb, 825 So. 2d at 1085–86. Because the trial court conducted
a proper genuineness inquiry, we must give appropriate deference to its
determination. See id. at 1086; see also King v. Byrd, 716 So. 2d 831, 834 (Fla.
4th DCA 1998) (stating that the trial court’s determination of genuineness must
be respected because it was able to “see the expressions, hear the tones of voices,
[and] observe the general dynamics of the courtroom”).

Disqualification of Trial Judge

   “The standard of review of a trial judge’s determination on a motion to
disqualify is de novo.” Parker v. State, 3 So. 3d 974, 982 (Fla. 2009). “The test
for determining the legal sufficiency of a motion for disqualification is whether
‘the facts alleged (which must be taken as true) would prompt a reasonably
prudent person to fear that he could not get a fair and impartial trial.’” Law Off.
of Herssein & Herssein, P.A. v. United Servs. Auto. Ass’n, 229 So. 3d 408, 409
(Fla. 3d DCA 2017) (quoting Molina v. Perez, 187 So. 3d 909, 909 (Fla. 3d DCA
2016)). The facts alleged must be “germane to the judge’s undue bias, prejudice,
or sympathy.” Jackson v. State, 599 So. 2d 103, 107 (Fla. 1992); see Suarez v.
State, 115 So. 519, 525 (Fla. 1928) (finding that disqualification is only


                                         4
applicable “in those rare instances in which the affiant is able to state facts which
tend to show . . . personal bias or prejudice.”). And, as indicated by the
“reasonable person” standard, the movant’s fear of “judicial bias must be
objectively reasonable;” a subjective fear is insufficient. See Parker, 3 So. 3d at
982.

    This court’s review of appellant’s motion must focus on “the reasonable effect
[of the statements] on the party seeking disqualification, not the subjective intent
of the judge.” Haas v. Davis, 37 So. 3d 983, 983 (Fla. 3d DCA 2010) (quoting
Vivas v. Hartford Fire Ins. Co., 789 So. 2d 1252, 1253 (Fla. 4th DCA 2001)). In
other words, a well-grounded fear “is not a question of how the judge feels; it is
a question of what feeling resides in the affiant’s mind and the basis for such
feeling.” Livingston v. State, 441 So. 2d 1083, 1086 (Fla. 1983) (quoting State ex
rel. Brown v. Dewell, 179 So. 695, 697–98 (Fla. 1938)).

    We have previously recognized the distinction between personal bias and
judicial bias when evaluating motions for disqualification that stem from a trial
judge’s in-court comments. See Torres v. State, 697 So. 2d 175, 176 (Fla. 4th
DCA 1997). Personal bias must come from an extrajudicial source, such as a
bias directed at a defendant simply because of the category of their case. See id.
Because this type of bias personally affects the defendant and places them in
fear of not receiving a fair ruling, it provides sufficient legal grounds for
disqualification. Id. at 177. On the other hand, judicial bias is bias that is based
upon the judge’s feelings regarding a certain legal principle or a court opinion.
Id. at 176. Unlike personal bias, judicial bias is almost never legally sufficient
for disqualification. Id. As Justice Scalia explained in Liteky v. United States,
510 U.S. 540, 544–56 (1994), regarding judicial bias:

      First, judicial rulings alone almost never constitute a valid basis for
      a bias or partiality motion. . . . Second, opinions formed by the judge
      on the basis of facts introduced or events occurring in the course of
      the current proceedings, or of prior proceedings, do not constitute a
      basis for a bias or partiality motion unless they display a deep-
      seated favoritism or antagonism that would make fair judgment
      impossible. Thus, judicial remarks during the course of a trial that
      are critical or disapproving of, or even hostile to, counsel, the
      parties, or their cases, ordinarily do not support a bias or partiality
      challenge. They may do so if they reveal an opinion that derives
      from an extrajudicial source; and they will do so if they reveal such
      a high degree of favoritism or antagonism as to make fair judgment
      impossible. . . . Not establishing bias or partiality, however, are
      expressions of impatience, dissatisfaction, annoyance, and even
      anger, that are within the bounds of what imperfect men and
      women, even after having been confirmed as federal judges,
      sometimes display.


                                         5
Liteky, 510 U.S. at 555–56 (citations omitted) (emphasis removed)).

    We noted in Torres that the distinction between personal and judicial bias
referenced by the federal courts is manifested in the Florida opinions on the
subject, even if it has not been expressly adopted. See Torres, 697 So. 2d at 176;
State ex rel. Gerstein v. Stedman, 238 So. 2d 615 (Fla. 1970) (trial judge’s
statement that he philosophically opposed granting immunity to testifying
witnesses constitutes a disagreement of law amounting to judicial bias not legally
sufficient for disqualification); State ex rel. Sagonias v. Bird, 67 So. 2d 678 (Fla.
1953) (judge’s criticism of a court opinion was judicial bias and legally
insufficient to disqualify him). However, a judge’s stated judicial policy that
personally affects the defendant and places him in fear that he will not receive a
fair hearing is legally sufficient grounds for disqualification. See Torres, 697 So.
2d at 177; Konior v. State, 884 So. 2d 334, 335 (Fla. 2d DCA 2004) (holding that
“a judge who has made statements indicating that he or she has predetermined
the appropriate sentence is disqualified”); Ledo v. R.J. Reynolds Tobacco Co., 314
So. 3d 366, 367 (Fla. 3d DCA 2020) (differentiating between “a statement of
philosophy [which is allowed], rather than a stated judicial policy [which is
not].”).

   Judges have a duty to follow the law and must conform their court rulings—
and any comments expressed in the discharge of their official duty—to the
opinions of higher courts, whose decisions they are bound to follow. As Judge
Letts stated in his concurring opinion in Hayslip v. Douglas, 400 So. 2d 553, 558
(Fla. 4th DCA 1981), “[h]e who chooses to sit on the bench must forego the
pleasures of oral condemnations therefrom which are unrelated to the
furtherance of the cause at hand.”

   The trial court’s numerous remarks during the trial, along with the form and
delivery of such comments, failed to promote confidence in the integrity and
impartiality of the judiciary and directly led to appellant’s motion to disqualify.
See Canon 1 of the Code of Judicial Conduct (“An independent and honorable
judiciary is indispensable to justice in our society. A judge should participate in
establishing, maintaining, and enforcing high standards of conduct, and shall
personally observe those standards so that the integrity and independence of the
judiciary may be preserved. The provisions of this Code should be construed
and applied to further that objective.”).

   In Holley v. State, 48 So. 3d 916, 922 (Fla. 4th DCA 2010), a case involving
an isolated remark by a trial court, this court stated:

      The courtroom is neither a stage designed for trial judges to
      editorialize about their interpretation of the law, nor is it a place to
      express displeasure with higher court rulings.            Rather, the


                                         6
      courtroom is designed to allow our system of justice to unfold and
      provide all parties concerned with a fair trial.

Here, the court’s remarks were not isolated like in Holley, and we decline to
enumerate them all. Though it would have been far better had the trial judge
refrained from saying the things that sparked appellant’s motion, we find that
the comments did not require disqualification. While we agree with appellant
that the trial court’s comments were injudicious, the issue is not the remarks
themselves, or the number of them, but whether they were reasonably sufficient
to create a well-grounded fear on the part of appellant that he would not receive
a fair trial. See Fischer v. Knuck, 497 So. 2d 240 (Fla. 1986). Under these
circumstances, they did not. The trial judge’s comments regarding this court’s
opinion reversing appellant’s original conviction, when read in context, merely
evidence a personal disagreement with the legal underpinnings of the decision
rather than an expression of disfavor with the reversal for new trial. Such
comments fall within the ambit of judicial bias rather than personal bias and
were insufficient to constitute legal grounds for disqualification. See Torres, 697
So. 2d at 176.

   Affirmed.

LEVINE and KUNTZ, JJ., concur.

                               *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                        7